DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 12 August, 2021. The amendments have been entered.

Disposition of Claims
Claims 1-3, 5-6, 8, 10, 12-21, and 24-25 are pending.
Claims 4, 7, 9, 11, and 22-23 have been cancelled in amendment.
Claim 25 is new.

Drawings
The replacement drawings were received on 12 August, 2021.  These drawings are acceptable and entered, and such amendments to the drawings overcome the objection set forth within the Non-Final Office Action mailed on 12 May, 2021 (see Non-Final Office action at page 2); Thus, the objections to the drawings are withdrawn.

Specification
The specification amendments were received on 12 August, 2021.  These specification acceptable and entered, and such amendments to the specification overcome the objection set forth within the Non-Final Office Action mailed on 12 May, 2021 (see Non-Final Office action at page 2); Thus, the objections thereto, noted under the drawing objections, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites, 
“wherein the controller is configured to: 
receive feedback from the first sensor indicative of the first temperature; determine a value indicative of a predetermined percentage of the first temperature measured by the first sensor; and 
set he threshold amount to be the value”
, which is considered new matter. The Applicant points to paragraph 59 or the originally filed disclosure, which recites the following:
“[0059]    Upon initiating operation of the HVAC system 100 in the dehumidification mode, the controller 200 may determine, at step 228, whether a temperature differential between the supply air 156 discharging from the HVAC system 100 and the return air 128 entering the HVAC system 100 is less than or equal to a threshold amount. For example, the controller 200 may receive feedback from the first temperature sensor 210 that is indicative of a temperature of the return air 128 adjacent to the upstream side 214 of the evaporator assembly 152. Additionally, the controller 200 may receive feedback from the second temperature sensor 212 that is indicative of a temperature the supply air 156 adjacent to the downstream side 218 of the reheat coil 180. The controller 200 may evaluate the feedback from the first and second temperature sensors 210, 212 to determine whether a difference between the temperature measurement of the first temperature sensor 210 and the temperature measurement of the second temperature sensor 212 is within the threshold amount. In some embodiments, the threshold amount may be, for example, 0.5 degrees Fahrenheit, 1.0 degree Fahrenheit, or 2.0 degrees Fahrenheit.  In other embodiments, the threshold amount may include a predetermined percentage of the temperature of the return air 128. That is, the threshold amount may be a predetermined percentage of a temperature measurement acquired by the first temperature sensor 210.”
However, the claimed control provided by claim 25 was not described in the specification, as originally filed, so as to reasonably convey to one having ordinary skill within the art, at the time the invention was effectively filed, that the inventor, or joint inventor, had possession of the claimed invention.  Looking at paragraph 59, it provides that the threshold amount may be a predetermined percentage of at temperature measured by the first temperature sensor, and that the controller may determine that a temperature difference between the first temperature sensor and the second temperature sensor is within this threshold amount. However, this does not provide adequate written description that the controller is configured, or even programmed, to provide a determination of “a value indicative of a predetermine percentage of the first temperature measured by first sensor”. As such would require that the controller is either performing some algorithm or using some look-up table to obtain such value, as the predetermined percentage of the first temperature measured by the first sensor.  Even more so, the controller is not providing any setting of the threshold amount, as understood through the entire disclosure, and in particular paragraph 59, the controller is merely comparing a difference between the first and second sensor, i.e. temperature difference, to a threshold amount. Thus, at best, the present invention has reasonable disclosure for the controller receiving feedback from the first temperature sensor indicative of the first temperature, wherein the threshold amount is a predetermined percentage of the first temperature, and comparing the temperature difference between the first and second sensor to determine whether the temperature difference is within the threshold amount. For examination purposes, it is being construed as the controller is configured to receive feedback from the first temperature sensor indicative of the first temperature, wherein the threshold amount is a predetermined percentage of the first temperature, and compare the temperature difference between the first and second sensor to determine whether the temperature difference is within the threshold amount.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GOEL (US 2017/0234564 A1), in view of TARAS (US 7,028,492 B2 – published 18 April, 2006).
As to claim 1, GOEL discloses a heating, ventilation, and/or air conditioning (HVAC) unit (100; par. 21, lines 1-5), comprising:
a first sensor (280; par. 40, lines 1-13) disposed adjacent to an inlet (figure 2a) of an evaporator (130; par. 22,line 4);
a second sensor (282;par.40,lines 1-13) disposed adjacent to an outlet (figure 2a) of a reheat coil (266; par. 32,lines 13-29) positioned downstream of the evaporator configured to expel the airflow (par.32,lines 13-29; figure 2a);
a controller(150; par. 24,lines 1-7) configured to regulate operation via a difference between a measurement of the first sensor (return air temperature; par. 32, lines 24-26; par. 40,line 1 – par. 41, line 19) and a measurement of the second sensor (supply air temperature; par. 32, lines 24-26; par. 40,line 1 – par. 41, line 19) to be maintained at a value that is substantially equal (col.32, lines 9-29; par. 40, line 1 – par. 41, line 19, wherein the temperature of the air in the supply duct is to be closer to the temperature of the air in the return duct, wherein the two temperatures are determined by the respective sensors, 280 and 282); and
a modulating reheat valve (262; par.32, lines 9-13) to adjust flow of a working fluid(refrigerant flowing through the vapor-compression system) in thermal communication with the airflow (par. 32, lines 1-29, wherein a portion of the working fluid is diverted from flowing into the evaporator and rather provided to the reheat coil, such that the working fluid is adjusted to flow in a particular manner to cause thermal communication to the airflow either through the evaporator or through the reheat coil based on valve position). 
However, GOEL does not explicitly disclose wherein the controller is configured to regulate the operation of the modulating reheat valve, as the disclosure of GOEL does not explicitly disclose that the controller specifically has control over the modulating reheat valve.
TARAS, however, is within the field of endeavor of an HVAC system (col.1,lines 8-11), which includes a reheat coil (32; col.2,lines 61-64) being downstream of an evaporator (18; col.2,lines 50-60), which an air supply (30; col.2, lines 50-64) is supplied through an inlet of the evaporator and discharged from an outlet of the reheat coil (see figures 1-5 of TARA which depict such a system). TARAS teaches wherein the system includes a controller (51; col.4, line 40-61) which receives data from sensors, such as return air and supply air temperature sensor data (col.4, lines 40-61)  to provide regulating operation (col.4, lines 40-61,which particular reference to lines 50-61) of a valve (38; col.3, lines 18-21) to adjust flow of a working fluid in thermal communication with the airflow (col.3, lines 18-21, wherein a portion of the flow can be diverted to flow to the reheat coil, thereby adjusting the flow of the working fluid that flows to the reheat coil that exchanges heat with the airflow, 30; figures 1-5, which depict varying flow control schemes based on a desired operation of the valve, as determined by the controller). In particular, such control of the valve, enables various modes of the HVAC system to be envisioned, wherein cooling, heating, and dehumidification are provided as needed (col.2, lines 4-8), and the system can be well suited for use in a wide variety of market requirements, through the ability to respond to various needs in terms of latent and sensible capacity and environmental conditions (col.2, lines 41-49). In view of this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GOEL to incorporate the controller (150) to be configured to directly regulate the operation of the modulating reheat valve (262) to ensure different modes of the HVAC system can be effectively performed, while enabling the resulting system to be suitable in a wide variety of markets and environmental conditions, as taught by TARAS. In doing so, the controller (150) could be provided signals from the first and second sensors (280 and 282, respectively) to determine the desired mode of operation of the modulating reheat valve (262), so as to cause the modulating reheat valve to adjust the flow of a working fluid (refrigerant flowing through the vapor compression system) in thermal communication with the airflow(30) to control the difference between a measurement of the first sensor (temperature of the return air) and a measurement of the second sensor (temperature of the supply air), as taught by the combination of GOEL, in view of TARAS. It is believed due to this combination of GOEL, in view of TARAS, that the modulating reheat valve is configured to be operated by the controller to ensure that the valve maintains the supply air, which is measured by the second sensor, is substantially equal to the return air, which his measured by the first sensor. 

As to claim 2, GOEL, as modified by TARAS, further discloses wherein the first sensor (280) is configured to detect a temperature of return air received as the airflow at the inlet of the evaporator (par. 40, lines 1-13; figure 2a depicts wherein the first sensor, 280, is at the inlet to the evaporator, such that air flowing through duct, 254, is return air supplied to the inlet of the evaporator,130), and the second sensor (282) is configured to detect a temperature of the airflow expelled by the outlet of the reheat coil as supply air conditioned by the evaporator and the reheat coil (par. 40, lines 1-13; figure 2a depicts wherein the second sensor, 282, is at the discharge side of the reheat coil to detect the supply air flowing through the supply air duct, 256, to be provided back to the enclosed spaced being conditioned; par. 32 – 34 explains routing of the refrigerant through the evaporator and reheat coils so as to provide conditioning to the airflow passing therethrough the supply and return air ducts, 254 and 256).

As to claim 3, GOEL, as modified by TARAS, further discloses wherein the first sensor (280) and second sensor (282) are each dry bulb temperature sensors (par. 40, lines 4-9).

As to claim 5, GOEL, as modified by TARAS, further discloses wherein the modulating reheat valve (262; par.32, lines 9-13) is configured to adjust flow of the working fluid(refrigerant flowing through the vapor-compression system) to the evaporator and to the reheat coil (par. 32, lines 1-29, wherein a portion of the working fluid is diverted from flowing into the evaporator and rather provided to the reheat coil, such that the working fluid is adjusted to flow in a particular manner to cause thermal communication to the airflow either through the evaporator or through the reheat coil based on valve position).

As to claim 6, GOEL, as modified by TARAS, provides a two-position three-way valve as the modulating reheat valve, such that fluid either flows into line 264 or into line 268 (see figure 2a, wherein the line connected to the inlet of coil, 142, is unnamed, but connected to line 268), but not that there is a third position of this valve.
That being said, TARAS teaches that two-position three-way valves can further be provided to allow for gradual changes, understood within the art to be partially opened/closed positions (col.5, lines 3-7), which would be a third position possible of the modulating reheat valve.  Particularly, TARAS teaches that the gradual changes allows for the control system to optimize system performance (col.5, lines 3-7). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GOEL, further with the teachings of TARAS, to incorporate that the modulating reheat valve (262) could be provided with a gradual opening position, as opposed to opened or closed forcing fluid either into line 264 or into line 268, so as to optimize system performance.

As to claim 8, GOEL discloses a heating, ventilation, and/or air conditioning (HVAC) unit (100; par. 21, lines 1-5), comprising:
a first sensor (280; par. 40, lines 1-13) configured to detect a first temperature of an airflow entering the HVAC unit as return air (air received in return air duct, 254, is measured using sensor, 280, to determine the return air as described in par. 40, line 1- par. 41, line 19);
a second sensor (282;par.40,lines 1-13) configured to detect a second temperature of the airflow being provided as supply air conditioned by the HVAC (air discharged from evaporator and reheat coil, as described in par. 32-35, is provided as supply air, within the supply air duct, 256, to be discharged back to the conditioned space, 101; further, the temperature sensor,282,is used to determine the supply air temperature as described in par. 40, line 1- par. 41, line 19);
a controller(150; par. 24,lines 1-7) configured to control a difference between the first and second temperature(par. 32, lines 24-26; par. 40,line 1 – par. 41, line 19) to be reduced to less than a threshold amount(par. 32, lines 9-269, wherein the temperature of the air in the supply duct is to be closer to the temperature of the air in the return duct, wherein the two temperatures are determined by the respective sensors, 280 and 282, and which would be any amount over what would be considered close by GOEL, in view of overcooling being a constraint of the system, i.e., any temperature below the desired set point); and
a modulating reheat valve (262; par.32, lines 9-13) to adjust flow of a working fluid(refrigerant flowing through the vapor-compression system) in thermal communication with the airflow (par. 32, lines 1-29, wherein a portion of the working fluid is diverted from flowing into the evaporator and rather provided to the reheat coil, such that the working fluid is adjusted to flow in a particular manner to cause thermal communication to the airflow either through the evaporator or through the reheat coil based on valve position).
However, GOEL does not explicitly disclose wherein the controller is configured to adjust the modulating reheat valve, as the disclosure of GOEL does not explicitly disclose that the controller specifically has control over the modulating reheat valve, to thereby control a difference between the first and second temperatures (although, GOEL is concerned with controlling such a temperature difference through the determination of whether the difference is stable, increasing, or decreasing, as stated in par. 41).
TARAS, however, is within the field of endeavor of an HVAC system (col.1,lines 8-11), which includes a reheat coil (32; col.2,lines 61-64) being downstream of an evaporator (18; col.2,lines 50-60), which an air supply (30; col.2, lines 50-64) is supplied through an inlet of the evaporator and discharged from an outlet of the reheat coil (see figures 1-5 of TARA which depict such a system). TARAS teaches wherein the system includes a controller (51; col.4, line 40-61) which receives data from sensors, such as return air and supply air temperature sensor data (col.4, lines 40-61), to provide adjusting (col.4, lines 40-61,which particular reference to lines 50-61) of a valve (38; col.3, lines 18-21) to adjust flow of a working fluid in thermal communication with the airflow (col.3, lines 18-21, wherein a portion of the flow can be diverted to flow to the reheat coil, thereby adjusting the flow of the working fluid that flows to the reheat coil that exchanges heat with the airflow, 30; figures 1-5, which depict varying flow control schemes based on a desired operation of the valve, as determined by the controller). In particular, such control of the valve, enables various modes of the HVAC system to be envisioned, wherein cooling, heating, and dehumidification are provided as needed (col.2, lines 4-8), and the system can be well suited for use in a wide variety of market requirements, through the ability to respond to various needs in terms of latent and sensible capacity and environmental conditions (col.2, lines 41-49). In view of this, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GOEL to incorporate the controller (150) to be configured to directly adjust the modulating reheat valve (262) to ensure different modes of the HVAC system can be effectively performed, while enabling the resulting system to be suitable in a wide variety of markets and environmental conditions, as taught by TARAS. In doing so, the controller (150) could be provided signals from the first and second temperature sensors (280 and 282, respectively) to determine the desired mode of operation of the modulating reheat valve (262), so as to cause the modulating reheat valve to be adjusted and cause the flow of a working fluid (refrigerant flowing through the vapor compression system) in thermal communication with the airflow(30) to control the difference between the first temperature and the second temperature (difference between supply and return air temperatures determined by sensors, 280 and 282), as taught by the combination of GOEL, in view of TARAS.

As to claim 10, GOEL, as modified by TARAS, further discloses comprising an enclosure (combination of return duct, 254,and supply duct, 256) having an evaporator(130; par. 22,line 4;figure 2a of GOEL) configured to receive the return air(par. 31, lines 7-10) and a reheat coil (266; par. 32,lines 13-29) configured to discharge the supply air (par. 32,lines 14-21), wherein the first sensor (280) is positioned adjacent to an air flow inlet of the evaporator (figure 2a of GOEL), and the second sensor is positioned adjacent to an air flow outlet of the reheat coil (figure 2a of GOEL). 

As to claim 13, GOEL, as modified by TARAS, further discloses wherein the first sensor (280) and second sensor (282) are each dry bulb temperature sensors (par. 40, lines 4-9).

As to claim 14, GOEL, as modified by TARAS, further discloses comprising an enclosure (101; par. 21, lines 1-5) having an evaporator(130; par. 22,line 4;figure 2a of GOEL) configured to receive the return air(par. 31, lines 7-10) from an exhaust duct (254; par. 40,line 1- par. 41, line 13, in view of par. 31, lines 7-10 wherein the evaporator receives the air from the enclosure, 101, and figure 2a,which shows further the fluid communication) fluidly coupled to the enclosure and a reheat coil (266; par. 32,lines 13-29) configured to discharge the supply air (par. 32,lines 14-21), wherein the first sensor (280) is positioned within the exhaust duct (figure 2a; par. 40,line 1 – par.41, line 13), the second is positioned within the enclosure adjacent to an airflow outlet of the reheat coil (figure 2a of GOEL). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowable over the prior art.
Claim 25, as presently interpreted, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

RESPONSE TO ARGUMENTS
Response to Claim Rejections - 35 USC § 103
Applicant's arguments filed 12 August, 2021, with regards to independent claims 1 and 8, and the dependents thereof, have been fully considered but they are not persuasive. 
Applicant alleges at pages 11-14, GOEL and TARAS fail to teach or suggest features recited by amended independent claim 1, and in particular, “Taras fails to teach or suggest a controller configured to regulate operation of a modulating reheat valve to adjust flow of a working fluid in thermal communication with an airflow to maintain a measurement of a second sensor disposed adjacent to an outlet of a reheat coil at a value that is substantially equal to a measurement of a first sensor disposed adjacent to an outlet of an evaporator, as recited by amended independent claim 1”. Applicant alleges, “Taras appears to be completely silent with regard to the control unit 51 (i.e., the alleged “controller” identified by the Examiner in the Office Action; see Office Action, page 4) regulating operation of a modulating reheat valve to adjust flow of a working fluid in thermal communication with an airflow to maintain a measurement of a second sensor disposed adjacent to an outlet of a reheat coil at a value that is substantially equal to a measurement of a first sensor disposed adjacent to an inlet of an evaporator, as generally recited by amended independent claim 1.” To which the Examiner, respectfully, disagrees with Applicant’s allegations, in view of the combination and explicit disclosures of GOEL and TARAS. First and foremost, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP §2145 – IV. GOEL discloses the use of a reheat coil (266; par. 32, lines 13-29), with associated reheat valve (262; par. 32, lines 9-13) within the system HVAC unit (100). GOEL, further, discloses wherein the controller (150; par. 24, lines 1-7) regulates operation through a difference between a first sensor measurement (return air temperature; par. 32, lines 24-26; par. 40, line 1 – par. 41, line 19) and a second sensor measurement (supply air temperature; par. 32, lines 24-26; par. 40, line 1 – par. 41, line 19) of which the measurements are controlled to be substantially equal (par. 32, lines 9-26, “causing a temperature of the air in the supply duct 256  to be closer to a temperature of air in the return duct 254”) and further understood by the entirety of the disclosure of GOEL which aims to provide that overcooling and overheating does not occur, as it provides discomfort to the occupant. Wherein based on the disclosure of GOEL, overcooling and overheating are clearly understood to provide: (1) under cooling operations if the air temperature supplied back to the room/dwelling is less than the desired set point, e.g., the cooling set point, then the system is overcooling the air to a temperature lower than desired, and further (2) under heating operations if the air temperature supplied back to the room/dwelling is higher than the desired set point, e.g., the heating set point, then the system is overheating the air to a temperature higher than desired. As the aims are to prevent this and provide that the temperature supplied and returned from the room/dwelling are close in temperature, then it is understood based on the disclosure of GOEL that the temperatures are to be maintained substantially equal to one another. What GOEL fails to, however, explicitly disclose is that the controller controls the operation of the reheat valve (see page 4 of the Non-Final Office Action). This leads to the modifications as taught by TARAS. Applicant alleges that TARAS generically discloses a control unit that is provided within communication with each of the valves and sensors. As cited in the Office Action, TARAS teaches a controller (51), which receives information and provides control, as explicitly stated in col.4, lines 40-50. Even more so, the disclosure of TARAS explicitly states the controller controls each of the valves described therein see col.4, lines 40-61), as “such control system is advantageously adapted to detect what type of mode of operation is called for based upon user input such as desired temperature, humidity and/or enthalpy and environmental factors such as indoor temperature, outdoor temperature, humidity, suction pressure, discharge pressure, saturated suction temperature, saturated discharge temperature, return air temperature, supply air temperature, supply air enthalpy, return air enthalpy, and combinations, and further adapted to send appropriate signals to these valves so as to open/close same and provide the desired mode of operation.” (see TARAS at col.4, lines  40-61, as cited in the Non-Final Office Action at pages 4-5 at least). This provides that it is known within the art of HVAC’s equipped with reheat coils to provide control over reheat valves, such as the valve (38) taught by TARAS, which provides fluid to be directed to a reheat coil (32) to condition an airstream (30) under insignificant sensible capacity conditions of a dehumidification mode (col.4, lines 6-8; FIG.3). Furthermore, as understood through such a mode, the intent is to provide that the airflow is dehumidified without providing unwanted cooling of the airflow (e.g., insignificant sensible cooling capacity and minimal overall sensible capacity or cooling of the air stream as stated at col.4, lines 6-15). Even more so, TARAS explicitly discloses that the controller, which receives environmental measurements, as explicitly stated to include return air temperature and supply air temperature, uses such measurements to determine operation of system of which then provides appropriate signals to be sent to the valves, such as valve (38), to open or close based on the determined operation. From this, such modification would provide that the controller of GOEL, which already receives return and supply air temperature measurements from associated first and second sensors, as claimed to be in particular locations of the HVAC (upstream and evaporator or downstream of a reheat coil), which are to be maintained at substantially equal measurements, would be understood to those having ordinary skill within the art to be further used to dictate control from the controller to the reheat valve through signals from the controller based on these measurements, as taught by TARAS. As TARAS teaches that it is known to provide a controller receiving information from a return air temperature and a supply air temperature, so as to provide control signals generated to a valve, such as the reheat valve (38), for maintaining a substantially equal temperature between the return and supply temperatures (e.g., insignificant sensible capacity or cooling of the air stream), and further as GOEL taught that the controller receives information from a return and supply air temperature sensor to maintain a substantially equal temperature therebetween, it is believed that the claimed invention, in view of the combination for the motivational reasons provided, is entirely obvious. For this, the Examiner maintains the rejection of independent claim 1, and the dependents thereof.

Applicant alleges at pages 14-17, GOEL and TARAS fail to teach or suggest features recited by amended independent claim 8, and in particular, “Taras fails to teach or suggest a controller configured to adjust reheat valve of an HVAC unit to adjust flow of a working fluid in thermal communication with an airflow to reduce a difference between a first temperature of an airflow entering the HVAC unit as return air and a second temperature of the airflow being provided as supply air conditioned by the HVAC unit to be less than a threshold amount, as recited by amended independent claim 8” Applicant alleges, “Taras appears to be completely silent with regard to the control unit 51 (i.e., the alleged “controller” identified by the Examiner in the Office Action; see Office Action, page 9) adjusting operation of a modulating reheat valve to reduce a difference between a first temperature of an airflow entering an HVAC unit as return air and a second temperature of the airflow being provided by supply air conditioned by the HVAC unit to be less than a threshold amount, as generally recited by amended independent claim 8.” To which the Examiner, respectfully, disagrees with Applicant’s allegations, in view of the combination and explicit disclosures of GOEL and TARAS, and explained above with regards to the combination yielding the controller providing control over a modulating reheat valve to control a difference between a supply and return air temperature. Even more so, “a threshold amount” is generic in nature, as the Applicant has not provided any explicit definition, such that the plain meaning of such terminology, under broadest reasonable interpretation, consistent with the present invention’s disclosure is interpreted for examination. See MPEP §2111.01. As stated in the rejection of claim 9, which has been incorporated into the independent claim 8, GOEL further discloses wherein the measurement of the first sensor is provided to be closer to the measurement of the second sensor (difference between the return and supply air temperatures, see Non-Final Office Action at pages 10-11), such that the reheat valve, which was modified to be controlled by the controller, would yield that the different therebetween is reduced to be less than a threshold, which could generically be any threshold amount, as the claim does not define or set forth an explicit definition. As GOEL provides that the intent is to provide substantially equivalent return and supply air temperatures, any amount of which requires further heating by the reheat coil or minimal heating by the reheat coil, as such coil is controlled, so as to achieve substantially equivalent return and supply air temperatures would reduce to be less than a threshold temperature, as the intent and operation of GOEL is to provide substantially equal temperatures therebetween the return and supply air temperature. As the Applicant has not provide further arguments, as to why the combination of GOEL, in view of TARAS which teaches the control of the reheat valve by a controller based on return and supply air temperatures, the Examiner is not persuaded to the allegations. In fact, the allegations are seemingly only drawn to TARAS, for more than what TARAS was relied upon in the rejection, and again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP §2145 – IV. For this, the Examiner maintains the rejection of independent claim 8, and the dependents thereof.

Applicant’s arguments, see pages 17-19, filed 12 August, 2021, with respect to claims 12, 15-21, and 24 have been fully considered and are persuasive.  The rejections of claims 12, 15-21, and 24 have been withdrawn. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/18/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763